Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to amendment filed 5/20/2021

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Odaka (US 2014/0199086).
With respect to claim 8, Odaka discloses a computer-implemented method comprising: determining, by a processor (e.g. item(s) 5, 6 and/or 61) communicatively coupled to a heating apparatus (e.g. fig. 1, item(s) 1 and/or 14) of a printing device (fig. 1), a heating power of the heating apparatus of the printing device (e.g. paragraph 66); comparing, by the processor, the heating power to a predetermined power range (e.g. paragraphs 67-69 and/or 97-99; and/or as shown at least by figs. 5 and/or 6); and when the heating power is outside the predetermined power range (e.g. paragraphs 67-69 and/or 97-99; and/or as shown at least by figs. 5 and/or 6): determining, by the processor, a status of a temperature sensor (15) associated with an image substrate heated by the heating apparatus (1 and/or 14); and triggering, by the processor, a response mode of the printing device based on the determined status of the temperature sensor (as discussed at least in paragraphs 97-99 and/or as shown at least by figs. 5 and/or 6).
With respect to claim 9, Odaka further discloses wherein the predetermined power range is calculated from at least one of: a theoretical heat model; a history of 
With respect to claim 10, Odaka further discloses wherein the printing device comprises a communication device (e.g. item(s) 54 and/or the device(s) which communicate with the processor) communicatively coupled to the processor (item(s) 5, 6 and/or 61) and the communication device is configured to receive the predetermined power range from at least one of: a database associated with the printing device; one other printing device; a database associated with the one other printing device; a plurality of other printing devices; and a database associated with a plurality of other printing devices (as shown at least by fig. 4, item(s) 52, D2 and/or 62; and/or as discussed at least in paragraphs 65-75 and/or 97-99 and/or as shown at least by figs. 4-6)). 
With respect to claim 11, Odaka further discloses wherein, in the response mode, the processor is configured to trigger at least one of: status feedback to a user of the printing device; and status feedback to a remote party associated with the printing device (as discussed at least in paragraphs 10, 22, 81-102 and/or as shown at least by fig. 6, item(s) #210 and/or #211). 
With respect to claim 12, Odaka further discloses wherein the printing device comprises a communication device (e.g. item(s) 54 and/or the device(s) which communicate with the processor) communicatively coupled to the processor (item(s) 5, 6 and/or 61) and the communication device is configured to transmit at least one of: the 
With respect to claim 13, Odaka further discloses comprising determining, by the processor, a second status of the temperature sensor (15) when the heating power is inside the predetermined power range (e.g. fig. 5, item #14 “No”); and maintaining, by the processor, a current mode of the printing device based on the determined second status of the temperature sensor (e.g. fig. 5, item #14 “No”; and/or as discussed at least in paragraph 77). 
With respect to claim 14, Odaka further discloses wherein the processor is configured to determine a trend of behavior of the printing device, based on at least one of: a history of heating power of the heating apparatus, a history of power ranges of the printing device; a power range of one other printing device; and one or more power ranges of a plurality of other printing devices (as discussed at least in paragraph(s) 74-76, 92 and/or 98; and/or as shown at least by fig. 4, item(s) D3 and/or D4). 
With respect to claim 15, Odaka discloses a computer readable storage medium encoded with instructions executable by a processor (e.g. item(s) 5, 6 and/or 61), the computer readable storage medium comprising: instructions to determine the heating power of the heating apparatus (e.g. paragraph 66; heating apparatus – fig. 1, item(s) 1 and/or 14); instructions to compare the heating power to a predetermined power range (e.g. paragraphs 67-69); instructions to determine a status of the temperature sensor . 

Allowable Subject Matter
Claims 1-7 are allowed.

Response to Arguments
Applicant's arguments filed 5/20/21 have been fully considered but they are not persuasive.  Applicant argues that any notification “is based on a determined status of the power supply, not temperature sensor 15.”  The Examiner respectfully disagrees and notes that Odaka discloses in paragraph 97 that “when the main control portion 5 determines the temperature abnormality is not due to the stop of the induction heating (no in step #29), it is thought that there is no abnormality in the power supply to the exciting coil 14 and that an abnormality is produced in the temperature sensor 15 (emphasis added) of the fixing portion 1 or the like.  …makes the operation panel 2 notify the abnormality in the fixing portion 1 (step #211).”  In other words, the notification (step #211) is based on a status of the temperature sensor 15 being suspected to be abnormal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JSW